Title: To Thomas Jefferson from Stephen Cathalan, Jr., 10 September 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 10th. September 1789

I have duly received your honoured favor of the 30th. ulto. in the interim of my last. Messrs. abbema & Ce. had acknowledged me the receipt of the £152₶ from your Excellency, the 11th. of May last.
I will not fail of sending the olive plants and seeds in the time. The vessel which carried the others to Baltimore is returned. The Captain sais to me that they were in the Best state, that they were as green as in a garden upon his deeck, and that people went to see them, and would have purchased them at very high prices if they had been to be sold.
I observe what you say about Rice. The vessel arived has 110 Tierces of that quality, but the most it will obtain here will be £16₶ to 16.₶ 10s. ⅌ ql. of 88 ℔ . English. The lombardy rice is here at about the same price; parcels of this last quality have been sent to Smirna and Constantiple. where from 3 Pis. ½ to 5 Pis. ⅌ quilo, a Measure of ℔ 32. of Marseills wheight, the Piastre may be accounted for £3.₶ but on account of the heavy loss, on the Bills on Europe or goods in return, which support from 20 to 30 pr. Ct. it accounted upon an average £2.₶ 10s; the charges at the sale are  also high, however it may answer to send some Cargoes there; that rice was found at the end of the warr of an answerable quality.
But as American People in General desires advances on their Consignments, it would be I apprehend too farr from me to do it, and as they owe Money to London, it would be more convenient I believe to them, to address their Cargoes to English houses in Levant than to the French Stablishment.
If they Chuse to run the chance of two Markets, they could direct their vessels for Marseilles, and in Case they would not meet with good prices here, and by fresh advices we may have from levant when arived here, then they would proceed to Constantinople; I will do everything in my Power to serve your Friends in that respect.
By the last Letters of the 30th. June, from Messrs. Willing Morris & Swanwick of Phila. they say “we could not ever bring M. Barclay to any proper Compromise for his debt, which he will we dare say let hang as long as the Law will permit him. Congress pay none of their own Debts, yet, and we apprehend can not engage for M. Barclay. We are sure it would be impossible to serve you in that quarter; he has paid nothing to any of his creditors. We have sued him for your debt, and we Believe he has no property to Pay. He alledges to have some Claims on Congress, but these drag heavily to a settlement, and may prove at Last unequal to his Expectations.” These are bad news, but I still hope that if your Excellency will be so good as to interfer in my behalf, you will render me not so unhappy as I am in that affair.
Indeed I have been in all those which I have contracted in America, and Messrs. Willing Mis. & Swk. have very badly treated me by altered accounts which they have made, by which I support £500. stg. Loss; but they are too distant from me to Complain efficassely.
I have sold in this summer about 1300 Blls. flour at 40.₶ ⅌ Bll. I have now 8526 Bushels New York wheat, which I will sale at about 39₶ pr. charge, had it arived 15 days sooner, I could sale it more advantageously, but now the premium is over; flour continues still at 40.₶ A small parcel of Indian Corn from Baltimore has been sold last weeck at 24.₶ ⅌ charge, which is a very fine Price.
I will sent to M. William Short, chargé des affaires, the Maccaroni Machine by the 1st. good opportunity; and when something Material will happen, I will address to him during your absence. I reiterate you my whishes for an agreable Journey and good health,  and my family Joins with me. I have the honour to be very respectfully Sir of your Excellency the most obedient humble & Devoted Servant,

Stephen Cathalan junr.

